DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the reply filed 03 November 2021.
Claims 1-14 and 18-20 are pending and have been presented for examination.
Claims 15-17 have been cancelled.

Response to Arguments
Applicant's arguments filed 03 November 2021 have been fully considered but they are not persuasive.
Applicant argues (see pages 7-8):
As discussed with the Examiner during the September 7, 2021, telephone interview, Devaux does not teach or disclose a processor configured to switch the memory module into a local or host mode, wherein in the local mode, the processor writes to or reads from the DRAMs, and wherein in the host mode, an external Central Processing Unit (CPU) writes to or reads from the DRAMs, wherein the processor is further configured to, while the memory module is in local mode, identify a file that was written into DRAM by the CPU in host mode and perform Artificial Intelligence (AI) inferencing on data in the file as recited in Claim 1. There is no mention of such features in Devaux. 
Devaux therefore does not teach every aspect of the claimed invention either explicitly or impliedly.
The Examiner respectfully disagrees.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a 
With respect to the selection of local mode and host mode, the Examiner submits that DEVAUX does indeed disclose this feature.  DEVAUX discloses that the internal processor that accesses the memory banks sets a status bit in the control interface to signal whether the internal processor is accessing the memory or the internal processor is finished accessing the memory.  The setting of this register anticipates the local mode an host mode limitations.  When the register is set, the internal processor has access to the memory and any external accesses by the SoC would fail.  When the internal processor has completed is access to the memory, the internal processor informs the SoC that its access is complete and the SoC can now access the memory (see [0076]-[0079]).  The status bit in the control interface register controls the mode (access by SoC or access by internal processor) and the internal processor sets this status bit.
With respect to the limitations directed to AI inferencing, the Examiner has introduced an additional reference to disclose those newly added limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-11, 14 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DEVAUX (U.S. Patent Application Publication #2018/0039586) in view of LEE (U.S. Patent Application Publication #2020/0293319).

1. DEVAUX discloses A memory module, comprising: one or more dynamic random-access memories (DRAMs) (see [0037]-[0038]: DRAM memory arrays); and a processor (see [0037]-[0038]: the DRAM arrays contain an internal processor) configured to switch the memory module into a local or host mode (see [0078]: the control interface includes a register with a status bit to block or allow access by the SoC, the DRAM processor controls this interface, when the SoC is blocked from accessing the memory, this is local mode, when this restriction is released, this is host mode), wherein in the local mode, the processor writes to or reads from the DRAMs (see [0076]: data processing by the DRAM processors is performed and the SoC does not access the memory bank), and wherein in the host mode, an external Central Processing Unit (CPU) writes to or reads from the DRAMs (see [0078]: when the DRAM processors have completed their task, the DRAM processor releases the memory bank and allows access by the SoC); wherein the processor is further configured to, while the memory module is in local mode, identify a file that was written into DRAM by the CPU in host mode and perform Artificial Intelligence (AI) inferencing on data in the file (see LEE below).
DEVAUX fails to disclose wherein the processor is further configured to, while the memory module is in local mode, identify a file that was written into DRAM by the CPU in host mode and perform Artificial Intelligence (AI) inferencing on data in the file.
LEE discloses wherein the processor is further configured to, while the memory module is in local mode, identify a file that was written into DRAM by the CPU in host mode and perform Artificial Intelligence (AI) inferencing on data in the file (see [0039]: processor in memory {PIM} circuitry will process data stored in memory; [0040]: PIM will read the data from the memory; [0044]: address of the data is provided to allow for the data to be located).  When combined with DEVAUX, the PIM would access the memory in local mode, since DEVAUX discloses that the internal DRAM processor accesses the memory in local mode.  LEE discloses additional functionality that can be achieved with a processor in memory system.  The system disclosed by DEVAUX is considered a processor in memory system. Additional processing in relation to artificial intelligence can be performed in the memory device (see [0034]).  This allows for a large amount of operations to be efficiently processed by the memory system (see [0004]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by DEVAUX to locate data and perform AI 

2. The memory module of claim 1, wherein the interface is a double data rate 4 (DDR4) interface or double data rate 5 (DDR5) interface (see DEVAUX [0040]: DDR4).

3. The memory module of claim 1, wherein each of the CPU and the processor has master memory interface (see DEVAUX figure 1, element 103: master interface) and the DRAM has a slave memory interface (see DEVAUX [0052]: DDR slave interface), and the master memory interface and the slave memory interface communicate via the memory interface (see DEVAUX [0039] communication between the interfaces occurs over the bus).

4. The memory module of claim 1, further comprising: one or more multiplexers for switching the memory module between the local mode and host mode (see DEVAUX [0092]: multiplexer to control address and data bus).

5. The memory module of claim 1, further comprising: one or more multiplexers for switching the memory module between the local mode and host mode (see DEVAUX [0092]: multiplexer to control address and data bus); wherein the processor is configured to control states of the one or multiplexers (see DEVAUX [0077]-[0078]: DRAM processor arbitrates access and would control the multiplexers).

6. The memory module of claim 1, further comprising: two or more multiplexers for switching the memory module between the local mode and host mode (see DEVAUX [0092]: multiplexer to control address and data bus); wherein the two or more multiplexers include a first multiplexer for switching command, control, and address (CCA) signals (see DEVAUX [0092]: multiplexer to control address and data bus) and a second multiplexer for controlling access to the DRAM (see DEVAUX [0076]-[0078]: access control to the DRAM).

7. The memory module of claim 1, wherein the memory module is used as a persistent memory module (see LEE [0032]: memory device can also be implemented using non-volatile memory). 

9. The memory module of claim 1, wherein the processor performs graphics processing unit (GPU) or co-processing functions (see LEE [0034]: by processing data given to the internal processor by the host, the internal processor is functioning as a co-processor).

10. The memory module of claim 1, wherein the processor is a master to communicate with the CPU (see DEVAUX [0078]: the DRAM processor informs the SoC when the memory is available to be accessed again).

11. The memory module of claim 1, wherein the processor communicates results of the AI inferencing of the data to the CPU (see DEVAUX [0081]: results from processing operations are available for collection).

14. The memory module of claim 1, wherein the processor executes AI inferencing algorithms or models to perform AI inferencing (see LEE [0032]: processing related to AI; [0099]: neural networks and deep learning).

18. The memory module of claim 1, wherein the memory module is a dual in- line memory module (DIMM) (see DEVAUX [0049]: DIMM).

19. DEVAUX discloses A computing device, comprising: one or more memory modules, each memory module comprising: one or more dynamic random-access memories (DRAMs) (see [0037]-[0038]: DRAM memory arrays); and a processor (see [0037]-[0038]: the DRAM arrays contain an internal processor) configured to switch the memory module into a local or host mode (see [0078]: the control interface includes a register with a status bit to block or allow access by the SoC, the DRAM processor controls this interface, when the SoC is blocked from accessing the memory, this is local mode, when this restriction is released, this is host mode), wherein in the local mode, the processor writes to or reads from the DRAMs (see [0076]: data processing by the DRAM processors is performed and the SoC does not access the memory bank), and wherein in the host mode, an external (see [0078]: when the DRAM processors have completed their task, the DRAM processor releases the memory bank and allows access by the SoC); wherein the processor is further configured to, while the memory module is in local mode, identify a file that was written into DRAM by the CPU in host mode and perform Artificial Intelligence (AI) inferencing on data in the file (see LEE below).
DEVAUX fails to disclose wherein the processor is further configured to, while the memory module is in local mode, identify a file that was written into DRAM by the CPU in host mode and perform Artificial Intelligence (AI) inferencing on data in the file.
LEE discloses wherein the processor is further configured to, while the memory module is in local mode, identify a file that was written into DRAM by the CPU in host mode and perform Artificial Intelligence (AI) inferencing on data in the file (see [0039]: processor in memory {PIM} circuitry will process data stored in memory; [0040]: PIM will read the data from the memory; [0044]: address of the data is provided to allow for the data to be located).  When combined with DEVAUX, the PIM would access the memory in local mode, since DEVAUX discloses that the internal DRAM processor accesses the memory in local mode.  LEE discloses additional functionality that can be achieved with a processor in memory system.  The system disclosed by DEVAUX is considered a processor in memory system. Additional processing in relation to artificial intelligence can be performed in the memory device (see [0034]).  This allows for a large amount of operations to be efficiently processed by the memory system (see [0004]).


20. DEVAUX discloses A method of reading or writing data to a memory module, comprising: setting, by a processor of the memory module (see [0037]-[0038]: the DRAM arrays contain an internal processor), the memory module to a local mode and one or more dynamic random-access memories (DRAMs) of the memory module to an idle mode (see [0057]-[0058]: when the DRAM processor performs the processing, the DRAM processor accesses local memory {local mode, idle while waiting for data}; [0090]: refresh processing, there would be no access to the DRAM and therefore would be idle); and reading or writing data, by the processor, from the one or more DRAMs of the memory module, via one or more memory interfaces (see [0061]-[0062]: read and write operations); wherein the processor identifies a file that was written into DRAM by an external Central Processing Unit (CPU) in host mode and perform Artificial Intelligence (AI) inferencing on data in the file (see LEE below).

LEE discloses wherein the processor identifies a file that was written into DRAM by an external Central Processing Unit (CPU) in host mode and perform Artificial Intelligence (AI) inferencing on data in the file (see [0039]: processor in memory {PIM} circuitry will process data stored in memory; [0040]: PIM will read the data from the memory; [0044]: address of the data is provided to allow for the data to be located).  When combined with DEVAUX, the PIM would access the memory in local mode, since DEVAUX discloses that the internal DRAM processor accesses the memory in local mode.  LEE discloses additional functionality that can be achieved with a processor in memory system.  The system disclosed by DEVAUX is considered a processor in memory system. Additional processing in relation to artificial intelligence can be performed in the memory device (see [0034]).  This allows for a large amount of operations to be efficiently processed by the memory system (see [0004]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by DEVAUX to locate data and perform AI inferencing as disclosed by LEE.  One of ordinary skill in the art would have been motivated to make such a modification to allow for large amounts of data to be efficiently processed, as taught by LEE.  DEVAUX and LEE are in the same field of endeavor as they are both directed to memory systems with internal processors.

8 is/are rejected under 35 U.S.C. 103 as being unpatentable over DEVAUX (U.S. Patent Application Publication #2018/0039586) and LEE (U.S. Patent Application Publication #2020/0293319) as applied to claims 1-7, 9-11, 14 and 18-20 above, and further in view of KRUTZIK (U.S. Patent Application Publication #2020/0006367).

8. The memory module of claim 1 (see DEVAUX above), wherein the processor is a Field Programmable Gate Array (FPGA) (see KRUTZIK below).
DEVAUX fails to disclose wherein the processor is a Field Programmable Gate Array (FPGA).
KRUTZIK discloses wherein the processor is a Field Programmable Gate Array (FPGA) (see [0034]: each memory module can contain a dedicated processing node such as an FPGA).   While DEVAUX discloses memory modules with internal processors, DEVAUX does not disclose a type of processor.  KRUTZIK discloses memory modules than can perform internal processing similar to DEVAUX by using an FPGA.  The use of an FPGA would allow for implementation of the internal processor disclosed by DEVAUX.  
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by DEVAUX to include an FPGA as disclosed by KRUTZIK.  One of ordinary skill in the art would have been motivated to make such a modification as it is one way to implement the memory module processor disclosed by .

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over DEVAUX (U.S. Patent Application Publication #2018/0039586) and LEE (U.S. Patent Application Publication #2020/0293319) as applied to claims 1-7, 9-11, 14 and 18-20 above, and further in view of HUANG (U.S. Patent Application Publication #2020/0117597).

12. The memory module of claim 1, wherein the processor is configured to perform image recognition of data in a file when the CPU sends the file to the memory module (see HUANG below).
DEVAUX fails to disclose wherein the processor is configured to perform image recognition of data in a file when the CPU sends the file to the memory module.
HUANG discloses wherein the processor is configured to perform image recognition of data in a file when the CPU sends the file to the memory module (see [0043]-[0045]: processing of image data using an AI processor).  LEE already discloses the use of an in memory processor for AI processing, including neural networks.  HUANG discloses that one of the practical uses of AI processing is image recognition.  HUANG also does this using an in memory processor.  “When there is a design need for market pressure to solve a problem and there are a finite number if identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp."  KSR, 82 USPQ2d at 1397.


13. The memory module of claim 1, wherein the processor is configured to perform image recognition of data in a file when the CPU sends the file to the memory module (see HUANG below), and wherein the processor communicates results of the image recognition of the data to the CPU (see DEVAUX [0081]: results from processing operations are available for collection).
DEVAUX fails to disclose wherein the processor is configured to perform image recognition of data in a file when the CPU sends the file to the memory module.
HUANG discloses wherein the processor is configured to perform image recognition of data in a file when the CPU sends the file to the memory module (see [0043]-[0045]: processing of image data using an AI processor).  LEE already discloses the use of an in memory processor for AI processing, including neural networks.  HUANG discloses that one of the practical uses of AI processing is image recognition.  HUANG also does this using an in memory processor.  “When there is a KSR, 82 USPQ2d at 1397.
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by DEVAUX to utilize the already existing AI functionally to perform image processing, as disclosed by HUANG.  One of ordinary skill in the art would have been motivated to make such a modification as this is a well-known and obvious use of AI processing.  Additionally, HUANG discloses that this type of processing is already known.  DEVAUX and HUANG are in the same field of endeavor as both are directed to use of a dedicated processor for processing data stored to a memory by a host.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030. The examiner can normally be reached Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136